Citation Nr: 0529070	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  92-01 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a compensable disability rating for the 
residuals of an injury to the right thigh.

2.  Entitlement to a compensable disability rating for the 
residuals of a shrapnel wound to the left leg.

3.  Entitlement to an effective date prior to June 1, 2000, 
for the assignment of a 60 percent disability rating for the 
residuals of an injury to the lumbar spine, status post 
laminectomy and discectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARINGS ON APPEAL

Veteran, his spouse, and his mother


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to December 
1970.

These matters come to the Board of Veterans' Appeals (Board) 
from an April 1990 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to compensable ratings for 
the residuals of the injuries to the right and left legs, and 
denied entitlement to a disability rating in excess of 
10 percent for the low back disability.  The veteran 
perfected an appeal of that decision.

The RO increased the disability rating for the low back 
disability from 10 to 20 percent in April 1991, and from 20 
to 60 percent in February 2003.  In the February 2003 rating 
decision the RO awarded a temporary total disability rating 
for convalescence following back surgery from March 31, 2000, 
to June 1, 2000, and increased the previous 20 percent rating 
to 60 percent effective June 1, 2000.  In a February 2003 
statement the veteran stated that he was satisfied with the 
assignment of the 100 percent rating for his low back 
disability, and apparently assumed that the total rating 
awarded in the February 2003 rating decision was not 
temporary.  In an April 2003 rating decision, however, the RO 
awarded a total disability rating based on individual 
unemployability, effective June 1, 2000.

The veteran indicated that he would be satisfied with a 
100 percent rating, and the RO has awarded a 100 percent 
rating based on unemployability.  The Board notes that the 
60 percent schedular rating that was awarded for the low back 
disability is the maximum schedular rating available for 
intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1988).  The Board finds, therefore, 
that the issue of entitlement to a higher rating for the low 
back disability is no longer in contention.

In his February 2003 statement the veteran also expressed 
disagreement with the effective date awarded for the 
increased rating.  The RO issued a statement of the case 
pertaining to that issue in March 2003.  Although the veteran 
did not submit a substantive appeal following the issuance of 
the statement of the case, his representative submitted 
written arguments in August 2003 that included the issue of 
the effective date assigned for the 60 percent rating.  The 
Board will, therefore, accept the written arguments in lieu 
of a substantive appeal on the issue of the effective date 
assigned for the 60 percent rating.

The veteran's appeal was previously before the Board in March 
1993, June 1996, August 2000, and October 2003, at which 
times it was remanded for additional development.  In the 
October 2003 remand the Board included as issues on appeal 
entitlement to a disability rating in excess of 20 percent 
prior to June 1, 2000, and entitlement to an earlier 
effective date for assignment of the 60 percent rating.  A 
review of the veteran's statements reveals that it is his 
contention that he is entitled to a 60 percent rating 
retroactive to 1983.  The Board has, therefore, currently 
characterized the issue on appeal as entitlement to an 
earlier effective date for the 60 percent rating to more 
accurately reflect the veteran's contentions.

The development requested in the prior remands has been 
completed to the extent possible, and the case returned to 
the Board for further consideration of the veteran's appeal.




FINDINGS OF FACT

1.  The RO has given the veteran all required notice, and 
fulfilled the duty to assist him in developing his claims.

2.  The residuals of an injury to the right thigh have no 
current manifestations.

3.  The residuals of a shrapnel wound to the left leg have no 
current manifestations.

4.  In an April 1989 rating decision the RO denied 
entitlement to a disability rating in excess of 10 percent 
for a post-operative laminectomy.  The veteran was notified 
of the April 1989 decision and did not appeal, and that 
decision is final.

5.  The veteran again claimed entitlement to an increased 
rating for the residuals of an injury to the lumbar spine, 
status post laminectomy and discectomy, in April 1989.

6.  The evidence shows that as of February 13, 1992, the 
residuals of an injury to the lumbar spine, status post 
laminectomy and discectomy, were manifested by pronounced 
intervertebral disc syndrome with persistent symptoms of 
sciatic neuropathy and little intermittent relief.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for the 
residuals of an injury to the right thigh are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803-7805 (1989); 38 C.F.R. §§ 4.1, 4.3, 
4.31, 4.118, Diagnostic Codes 7803-7805 (2005).

2.  The criteria for a compensable disability rating for the 
residuals of an injury to the left leg are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803-7805 (1989); 38 C.F.R. §§ 4.1, 4.3, 
4.31, 4.118, Diagnostic Codes 7803-7805 (2005).

3.  The criteria for an effective date of February 13, 1992, 
for the assignment of the 60 percent disability rating for 
the residuals of an injury to the lumbar spine, status post 
laminectomy and discectomy, are met.  Entitlement to an 
effective date based on a claim filed prior to April 1989 is 
precluded as a matter of law.  38 U.S.C. § 4005(c) (1988); 
38 U.S.C.A. §§ 5101, 5107, 5110 (West 2002); 38 C.F.R. 
§4.71a, Diagnostic Code 5293, 19.192 (1988); 38 C.F.R. 
§§ 3.1(p), 3.151, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Development of the Claim

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform him of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that he provide any evidence in 
his possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); 38 C.F.R. § 3.159(b) (2005).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a section 5103(a) notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the RO.  The Court also held, however, 
that providing the notice to the claimant after the initial 
decision could satisfy the requirements of the statute if the 
timing of the notice was not prejudicial to the claimant.  
Pelegrini, 18 Vet. App. at 121.

The RO notified the veteran of the information and evidence 
needed to substantiate his claims in February and October 
2004 by informing him of the evidence required to establish 
entitlement to higher ratings.  The RO also informed him of 
the information and evidence that he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  The Board finds, 
therefore, that VA has fulfilled its duty to inform the 
veteran of the evidence he was responsible for submitting, 
and what evidence VA would obtain in order to substantiate 
his claims.  Quartuccio, 16 Vet. App. at 187.

Although the February and October 2004 notices were sent 
following the April 1990 decision, the veteran has had more 
than a year following the initial notice to submit additional 
evidence or identify evidence for the RO to obtain.  
Following issuance of the notices the RO received additional 
evidence and re-adjudicated the substantive merits of the 
veteran's claims in a May 2005 supplemental statement of the 
case.  In re-adjudicating the claim the RO considered all the 
evidence of record and applied the benefit-of-the-doubt 
standard of proof.  In resolving his appeal the Board will 
also consider all the evidence now of record, and apply the 
same standard of proof.  The Board finds, therefore, that the 
delay in issuing the section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 120 (2005), motion for review en 
banc denied (May 27, 2005) (an error in the adjudicative 
process is not prejudicial unless it affects the essential 
fairness of the adjudication).  

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In a claim for disability 
compensation, VA will provide a medical examination which 
includes a review of the evidence of record if VA determines 
it is necessary to decide the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2005).  

The RO has obtained the private and VA treatment records the 
veteran identified, and provided him VA medical examinations 
in April 1990, August 1994, February 2001, April 2001, and 
May 2005.  The veteran has presented private treatment 
records in support of his claims.  He, his spouse, and his 
mother also provided testimony before the undersigned in 
March 2003.  He has not indicated the existence of any other 
evidence that is relevant to his appeal.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claims and that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating his claims.  See 38 U.S.C.A. § 5103A (West 
2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
38 C.F.R. § 3.159(c) (2005).
Increased Ratings for Right Thigh and Left Leg Injuries
Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  If the minimum schedular evaluation requires 
residuals and the schedule does not provide a no-percent 
evaluation, a no-percent evaluation is assigned when the 
required residuals are not shown.  38 C.F.R. § 4.31 (2005).

Subsequent to the initiation of the veteran's claim, the 
regulations pertaining to the evaluation of skin disorders 
were revised effective August 30, 2002.  See Schedule for 
Rating Disabilities; The Skin, 67 Fed. Reg. 49,590 (July 31, 
2002) (codified at 38 C.F.R. § 4.118 (2005)).  VA's General 
Counsel has held that where a law or regulation changes 
during the pendency of an appeal, the Board should first 
determine which version of the law or regulation is more 
favorable to the veteran.  If application of the revised 
regulation results in a higher rating, the effective date for 
the higher disability rating can be no earlier than the 
effective date of the change in the regulation.  38 U.S.C.A. 
§ 5110(g) (West 2002).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  See VAOPGCPREC 3-00.

The RO provided the revised rating criteria to the veteran in 
the May 2005 supplemental statement of the case, and 
considered those criteria in continuing the denial of 
compensable ratings.  The veteran was given the opportunity 
to submit evidence and argument in response.  The Board 
finds, therefore, that it can consider the original and 
revised versions of the rating criteria in determining the 
merits of the veteran's claim.  See Bernard v Brown, 4 Vet. 
App. 384 (1993) (the Board is precluded from considering new 
law that the RO has not previously applied).

According to the Rating Schedule in effect prior to August 
2002, Diagnostic Code 7803 provided a 10 percent evaluation 
if a superficial scar was poorly nourished with repeated 
ulceration.  Diagnostic Code 7804 also provided a 10 percent 
evaluation for superficial scars that were tender and painful 
on objective demonstration.  Diagnostic Code 7805 for other 
scars indicated that other scars were to be evaluated based 
on the limitation of function of the part affected.  
38 C.F.R. § 4.118 (1989).

The revised Diagnostic Code 7803 provides a 10 percent rating 
for scars that are superficial and unstable.  A 10 percent 
rating is also applicable under Diagnostic Code 7804 for 
scars that are superficial, painful on examination.  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  A superficial scar 
is one not associated with underlying soft tissue damage.  
Other scars are to be rated based on limitation of function 
of the part affected under Diagnostic Code 7805.  38 C.F.R. 
§ 4.118 (2005).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2005).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.
Analysis

The veteran's service medical records disclose that in May 
1969 a blank cartridge exploded in his rifle, causing the 
chamber housing to explode and resulting in shrapnel wounds 
to the right thigh and left medial thigh.  The majority of 
the wounds were described as superficial abrasions, but one 
wound to the right thigh was described as a puncture wound.  
Following the treatment in May 1969, the service medical 
records make no further reference to the shrapnel injuries 
and when examined on separation from service both lower 
extremities were normal.

Examination of the skin in March 1971 showed no 
abnormalities, and the veteran's extensive medical records 
since March 1971 make no reference to any residuals of the 
May 1969 shrapnel wounds.  During an August 1986 VA 
examination he denied having any residuals of the in-service 
shrapnel injuries.  The medical evidence shows that he 
complained of pain in both thighs, which was found to be due 
to radiculopathy related to his service-connected low back 
disorder or degenerative joint disease in both knees, for 
which service connection has been denied.  

When the veteran was examined in August 1994 the examiner 
found no evidence of any trauma to the lower extremities, 
including no evidence of scars.  The RO provided the veteran 
VA medical examinations in June 2001 for the expressed 
purpose of determining whether the in-service shrapnel wounds 
resulted in any chronic residuals.  On examination the 
examiner found no evidence of any visible injury to either 
lower extremity, no evidence of scars related to the shrapnel 
wounds, and no evidence of any muscle injury.  Although the 
veteran did have weakness in the muscles of the lower 
extremities, the examiner found that that weakness was due to 
spinal stenosis and not the in-service shrapnel wounds.  The 
veteran was again examined in May 2005, and the examiner was 
again unable to discern any abnormality in the lower 
extremities related to the shrapnel wounds.  The examiner 
provided photographs of the claimed areas of the scarring, a 
review of which reveals no discernible abnormality.

In accordance with the original rating criteria, a 10 percent 
rating is applicable for the shrapnel wounds on the right 
thigh and left leg if the wounds resulted in scars that are 
poorly nourished with repeated ulceration or tender and 
painful on objective demonstration, or if the scars cause 
limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805 (1989).  Pursuant 
to the revised rating criteria, a 10 percent rating is 
applicable if the injuries resulted in scars that are 
superficial and unstable or superficial and painful on 
examination, or if the scars cause any limitation of function 
of the part affected.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805 (2005).  The evidence shows repeated 
examinations of the left and right thighs failed to reveal 
any residuals of the in-service shrapnel wounds, including 
any significant scars.  The Board finds, therefore, that the 
criteria for compensable ratings for the residuals of the 
shrapnel wounds to the right thigh and left leg are not met, 
and that neither version of the rating criteria is more 
beneficial to the veteran.  See VAOPGCPREC 3-00.  Because the 
criteria for compensable ratings are not met, the Board has 
determined that the preponderance of the evidence is against 
the claim of entitlement to compensable disability ratings 
for the residuals of an injury to the right thigh, and the 
residuals of a shrapnel wound to the left leg.  See 38 C.F.R. 
§ 4.31 (2005).
Effective Date of Increased Rating for the Residuals of an 
Injury to the Lumbar Spine
Relevant Laws and Regulations

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. § 19.192 
(1988).  If a decision has become final, an effective date 
based on a claim filed prior to that decision is precluded as 
a matter of law.  Sears v. Principi, 16 Vet. App. 244, 246-47 
(2002), aff'd 349 F.3d 1326  (Fed. Cir. 2003) ("The rule of 
finality regarding an original claim implies that the date of 
that claim is not to be a factor in determining an effective 
date if the claim is later reopened.").

Except as otherwise provided, the effective date of an award 
based on an original claim or a claim for an increased rating 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  The 
effective date of an award of increased compensation shall be 
the earliest date at which it is ascertainable that an 
increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date, 
otherwise the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400(o) (2005).  
The phrase "otherwise, date of receipt of claim" applies 
only if a factually ascertainable increase in disability 
occurred more than one year prior to filing the claim for an 
increased rating.  Harper v. Brown, 10 Vet. App. 125 (1997).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2005).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2005).

Since the veteran's claim for an increased rating was 
initiated in April 1989, the rating criteria for back 
disabilities have been revised twice.  The rating criteria 
for intervertebral disc syndrome were revised in August 2002, 
effective September 23, 2002.  See Schedule for Rating 
Disabilities, Intervertebral Disc Syndrome, 67 Fed. Reg. 
54,345 (Aug. 22, 2002) (codified at 38 C.F.R. Part 4 (2005)).  
The rating criteria for disabilities of the spine were 
revised in August 2003, effective September 26, 2003.  See 
Schedule for Rating Disabilities, The Spine, 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. Part 4 (2005)).  

In increasing the rating for the low back disability from 20 
to 60 percent in February 2003, the RO applied the version of 
the rating criteria in effect prior to September 2002.  
Because the revised rating criteria cannot be applied to 
determine entitlement to an effective date prior to September 
2002, the Board will also consider the original version of 
the rating criteria.  See VAOPGCPREC 3-00.

According to the original rating criteria, Diagnostic Code 
5293 for intervertebral disc syndrome provided a 60 percent 
evaluation if the symptoms were pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
A 40 percent evaluation applied if the symptoms were severe, 
with recurring attacks and intermittent relief, and a 
20 percent evaluation applied if the symptoms were moderate, 
with recurring attacks.  38 C.F.R. § 4.71a (1988).

Analysis

The veteran contends that he is entitled to an effective date 
in December 1970, following his separation from service, for 
the increased rating for his low back disability because the 
low back disability has caused marked impairment of his 
earning capacity since then.  The evidence shows that the RO 
granted service connection for lumbosacral strain in March 
1971, and assigned a 10 percent rating effective in December 
1970.  The veteran appealed that rating, and in a September 
1971 decision the Board denied entitlement to a rating in 
excess of 10 percent for the low back disability, and that 
decision is final.  38 U.S.C. § 4004(b) (1970); 38 C.F.R. 
§ 19.104 (1971).

The veteran claimed entitlement to an increased rating on 
multiple occasions between September 1971 and April 1989.  
Most recently, in an April 1989 decision the RO denied 
entitlement to a disability rating in excess of 10 percent 
for the low back disability.  The veteran was notified of the 
April 1989 decision and did not appeal.  Although his 
representative submitted a statement in April 1989 in which 
the representative asked the RO to obtain the veteran's 
treatment records and consider an increased rating for the 
low back disability, that statement cannot constitute a 
notice of disagreement with the April 1989 decision because 
the veteran did not express disagreement with any decision 
nor indicate that he was contesting the results of the 
decision.  See Gallegos v. Gober, 289 F.3d 1309, 1314 (Fed. 
Cir. 2002); 38 C.F.R. § 20.201 (1988).  Because he did not 
appeal the April 1989 decision, that decision is final and an 
effective date based on a claim submitted prior to April 1989 
is precluded as a matter of law.  38 U.S.C. § 4005(c) (1988); 
Sears, 16 Vet. App. at 248; 38 C.F.R. § 19.192 (1988).

The RO accepted the April 1989 statement as an informal claim 
for an increased rating.  The veteran is, therefore, 
potentially entitled to an effective date in April 1988 for 
the increased rating, depending on when the evidence shows 
that the criteria for a higher rating were met.  38 U.S.C.A. 
§ 5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400(o) (2005).  

The medical evidence shows that the veteran has suffered from 
intervertebral disc syndrome since at least July 1973, when 
he underwent a laminectomy and discectomy for a herniated 
nucleus pulposus at L4-L5.  Electromyography (EMG) and nerve 
conduction studies (NCS) also showed that the intervertebral 
disc syndrome was manifested by radiculopathy (sciatic 
neuropathy) into the right lower extremity at least as early 
as September 1984, and to both lower extremities in May 1986.  
The effective date for the 60 percent rating is, therefore, 
dependent on when the evidence indicates that the 
intervertebral disc syndrome was "pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief."  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1988).

VA treatment records indicate that the veteran has received 
ongoing treatment for chronic low back pain with 
radiculopathy since prior to April 1988.  Although the 
records document his ongoing complaints of back pain, the 
records do not indicate the frequency or duration of any 
exacerbations of intervertebral disc syndrome.

The report of a neurosurgical evaluation on February 13, 
1992, indicates that the low back pain was progressive, with 
radicular pain into both lower extremities.  The veteran 
reported increasing difficulty with walking, in that his 
lower extremities became weak and caused him to fall.  A 
magnetic resonance image (MRI) of the spine in May 1992 
revealed a herniated disc at L1-L2, bulging discs at L2-L3 
and L3-L4, marked degeneration of the disc at L5-S1, and 
hypertrophic changes throughout the lumbar spine.  His back 
and lower extremity complaints were attributed to spinal 
stenosis at L1-L2 and L2-L3, with a herniated disc at L4-L5.  
In June 1992 he was noted to have a five to six year history 
of progressive difficulty with standing and walking due to 
pain in the back and legs, which was relieved by sitting.  He 
underwent additional surgery in June 1992 due to neurogenic 
claudication preventing him from walking more than three to 
four blocks.  A laminectomy and bilateral foraminotomies were 
then performed due to a herniated nucleus pulposus at L1-L2 
with significant stenosis.  The veteran continued to complain 
of chronic low back pain with radiculopathy following the 
June 1992 surgery, and underwent a bilateral decompression, 
laminotomy, and foraminotomy for spinal stenosis at L2-L3 in 
July 1993.

The Board finds, based on review of the evidence of record, 
that the criteria for a 60 percent rating were met as of the 
date of the evaluation on February 13, 1992.  Although the 
medical records do not clearly document the frequency or 
duration of the exacerbations of back pain at that time, the 
records show that he was experiencing chronic low back pain 
with radiculopathy that had increased in severity and caused 
neurogenic claudication.  The evidence also shows that his 
complaints were supported by radiographic and laboratory 
evidence of significant pathology in the lumbar spine, and 
that the severity of his low back disability has continued 
since then.  For that reason the Board has determined that 
the evidence supports an effective date of February 13, 1992, 
for assignment of the 60 percent rating for the residuals of 
an injury to the lumbar spine, status post laminectomy and 
discectomy.

	(CONTINUED ON NEXT PAGE)





ORDER

The claim of entitlement to a compensable disability rating 
for the residuals of an injury to the right thigh is denied.

The claim of entitlement to a compensable disability rating 
for the residuals of a shrapnel wound to the left leg is 
denied.

An effective date of February 13, 1992, is awarded for the 
assignment of the 60 percent rating for the residuals of an 
injury to the lumbar spine, status post laminectomy and 
discectomy, subject to the laws and regulations pertaining to 
the payment of monetary benefits.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


